DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 9/1/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0070584).
Regarding claims 1-2, 10
Wang teaches a highlighting ink (i.e. marking liquid) (abstract).
Wang discloses a Brookfield viscosity of about 3 cP and about 4 cP (1 cP = 1 mPas) (paragraph 0043).
Wang teaches that the ink is typically aqueous (i.e. aqueous pigment preparation) (paragraph 0022).
	Wang discloses a pigment dispersion resin such as acrylic (i.e. modified polymer having groups with pigment affinity) (paragraph 0028).
Wang also discloses resins such as polyacetal and melamine (i.e. binder) (paragraph 0041).
Wang discloses the use of a pH adjuster such as triethanolamine (i.e. a base) (paragraph 0035).
Although, Wang does not explicitly teach all of the limitations in a single example, it does teach the limitations and therefore the claimed composition is seen as obvious.
Regarding claims 3-4
Wang discloses the use of about 1 to about 20 wt % pigment (paragraph 0031).
Regarding claim 5
Wang discloses pigment preparations with a solids content of 31.5 wt % (table 2, example 21J). 
Regarding claim 6
Wang discloses both organic and inorganic pigments (paragraph 0029).
Regarding claims 11-12
Wang discloses the use of about 0.5 to about 5 wt % of the pH adjuster (paragraph 0035).
Regarding claims 13-14
Wang discloses 0.5 wt % of solsperse dispersing agent (paragraph 0080 table).
Regarding claims 15-16
Wang discloses the use of 12.5 wt % pure cane powdered sugar (i.e. sucrose) (paragraph 0048 table).
Regarding claim 17
Although the amount of sugar of Wang (12.5 wt %) is greater than the claimed amount, there is not such a difference between 12 wt % and 12.5 wt % that the skilled artisan would expect a difference in properties, as a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 18-19
Wang discloses the use of a biocide in an amount of 0.17 wt % (i.e. preservative) (paragraph 0048 table).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no suggestion or motivation to modify the prior art by including the limitations of these claims in combination with the limitations of the base claim(s) from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/           Primary Examiner, Art Unit 1734